DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 Status of Claims
Claims 1 and 13 are amended. Claims 2, 4 and 12 are cancelled. Claims 8-10 are withdrawn. Claims 14-17 are new. Claims 1, 3, 5-7, 11 and 13-17 are pending and examined herein.
Status of Previous Rejections
The rejections of Claim(s) 1, 3, 5-7 and 11 under 35 U.S.C. 103 as being obvious over US’363 (WO 2013/035628A1, US 2014/0326363 is used as translation, hereinafter “US’363”), and further in view of CN’425 (CN 101850425, hereinafter “CN’425”), US’632 (US 2005/0016632, hereinafter “US’632”) and Chen (Journal of Alloys and Compounds, 2012, Vol. 516, Page 73-77, hereinafter “Chen”) have been withdrawn in view of the amendment.
The rejections of Claim(s) 1, 3, 5-7 and 11 under 35 U.S.C. 103 as being obvious over US’363 (WO 2013/035628A1, US 2014/0326363 is used as translation, hereinafter “US’363”), and further in view of CN’425 (CN 101850425, hereinafter “CN’425”), US’632 (US 2005/0016632, hereinafter “US’632”)  and US’449 (US 2004/0144449, hereinafter “US’449”) have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura (US 2006/0048855), and further in view of Chen (Journal of Alloys and Compounds, 2012, Vol. 516, Page 73-77, hereinafter “Chen”).
Regarding claims 7 and 17, Honkura teaches an R-T-B powder comprising 12.5 at% Nd, 6.4 at% B and the balance is Fe or Fe and Co (Table 3, Alloys A, B and C), which meets the recited R, T and B compositions in claims 1 and 13. Honkura discloses examples that have Br of greater than 1.3 T and (BH)max greater than 339 kJ/m3 (Table 1, Test piece No. 2 to 21), which meets the property limitations recited in claims 7 and 17.
Honkura does not teach the recited amount of Pr. Chen teaches a rare earth magnet (Abstract). Chen discloses that when x=0.6 in the magnet of (Nd1-xPrx)29Dy1.3R3.1Febal by weight percent (R=Al0.3Cu0.2Co1.5B1Zr0.1), the magnet has high Br, Hcj and energy product (Page 74, left column, last paragraph and Fig. 2).). Thus it would be obvious to one of ordinary skill in the art to replace 60% of Nd by Pr as taught by Chen in the magnet powder of Honkura in order to achieve high Br, Hcj and energy product as disclosed by Chen. The amount of Pr to total rare earth ratio in (Nd0.4Pr0.6)29Dy1.3R3.1Febal (R=Al0.3Cu0.2Co1.5B1Zr0.1) after unit conversion is 58.3 at% and meets the recited limitation in claims 1 and 13. 
Honkura in view of Chen does not teach the process limitation recited in claims 1 and 13. However, it is recognized as a process limitation in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Honkura in view of Chen teaches the composition and property limitations recited in claims 1 and 13, the powder disclosed by Honkura in view of Chen meet the limitation recited in claims 7 and 17.
Allowable Subject Matter
Claims 1, 3, 5-6, 11 and 13-16 are allowed. The above cited arts do not teach the recited process limitations in claims 1 and 13.
Response to Arguments
Applicant’s arguments dated 10/25/2022 have been considered but are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733